IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


6804 QUINCY LLC,                           : No. 88 EM 2019
                                           :
                   Respondent              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
JUDITH LEVIN,                              :
                                           :
                   Petitioner              :


                                     ORDER


PER CURIAM



      AND NOW, this 9th day of August, 2019, the temporary stay entered on July 31,

2019 is hereby LIFTED. The Emergency Application for Temporary Stay and Review is

DENIED.